ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 22, 1965 (177 So.2d 51) affirming the final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 29, 1966 (189 So.2d 624) and mandate dated September 19, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on August 9, 1965 is withdrawn, the judgment of this court filed June 22, 1965 is vacated and the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The final judgment of the circuit court appealed from is reversed and the cause is remanded for a new trial. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).